Title: To John Adams from Joseph Allen, 16 May 1799
From: Allen, Joseph,Paine, Nathaniel
To: Adams, John



Sir.
Worcester May 16. 1799

The bearer hereof, Capt. Thos. Denny, a gentleman of Education and respectable talents, waits on you, for the purpose of informing you, that in consequence of Capt. Chandlers designation, as an Officer in the standing Army—The Worcester Volunteer Cadet Infantry company have elected him to command the same. If you should be pleased to commission him, we have no Doubt from the knowledge we have of Capt. Denny, that he will do credit to the service—Your goodness will pardon the trouble we give you, & rest assured, that we are influenced by no other motive than the public good, in giving our Opinion of the merits of a gentleman, with whom we have been much acquainted. With Sentiments of respect and personal Esteem, we are your Obt. Servts.
Jos. AllenNath Paine